Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 24, 2013

                                      No. 04-12-00840-CR

                                  Fernando Lerma TREVINO,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 08-03-0110-CRA
                           Honorable Fred Shannon, Judge Presiding


                                         ORDER
Sitting:       Catherine Stone, Chief Justice
               Patricia O. Alvarez, Justice
               Luz Elena D. Chapa, Justice


        Because two volumes of the reporter’s record are missing from the appellate record, on
March 4, 2013, we abated this appeal and remanded the cause to the trial court to determine
whether Appellant is entitled to a new trial. See TEX. R. APP. P. 34.6(f). We ordered the trial
court to hold a hearing, gather evidence on four questions pertaining to the lost volumes, and file
findings of fact. The trial court held a hearing on April 8, 2013, developed a record, and made
findings of fact. The supplemental clerk’s and reporter’s records for the hearing have been filed
with this court.
      The record shows the trial court found that the parties would not be able to agree on a
complete reporter’s record.
        We REINSTATE this appeal on this court’s docket. We ORDER Appellant to file a brief
with this court within twenty days of the date of this order stating whether Appellant is entitled
to a new trial. See id. We ORDER the State to file a brief on the same question within twenty
days after Appellant files his brief.
     It is so ORDERED on the 24th day of April, 2013.

                                                        PER CURIAM

ATTESTED TO:     ____________________________
                 Keith E. Hottle
                 Clerk of Court
.